Citation Nr: 1425715	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right leg disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a disability manifest by dizziness.  

6.  Entitlement to service connection for a left lower abdomen disability.  

7.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.  

8.  Entitlement an initial disability rating in excess of 10 percent for service-connected right ankle disability.  

9.  Entitlement to an effective date prior to August 9, 2010, for service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Additional evidence was received subsequent to the most recent statement of the case.  In light of the Board's remand below, the agency of original jurisdiction (AOJ) will have an opportunity to consider the additional evidence, and any other evidence received in connection with the development set forth, when the AOJ readjudicates the claim.  The evidence is not pertinent to the effective date claim.

The issues of entitlement to service connection for a right knee disability, a right leg disability, headaches, a back disability, dizziness, a left lower abdomen disability, and a right hip disability, as well as the issue of entitlement to an initial increased disability rating for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to August 9, 2010, the RO did not receive a claim, either formal or informal, of service connection for a right ankle disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 9, 2010, for the grant of service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard notice letter of August 2010 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any event, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Social Security records requested in the remand are not relevant to whether the Veteran filed an earlier claim with VA.  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the Veteran's appeal must be denied as a matter of law.

Analysis

The Veteran and his attorney contend that he is entitled to a date earlier than August 9, 2010, for the grant of service connection for a right ankle disability.  They do not expressly contend that he filed a claim for service connection for a right ankle disability prior to August 9, 2010.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

In August 2006 the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus.  Service connection for tinnitus was granted and the Veteran did not perfect his appeal of a June 2007 rating decision's denial of service connection for bilateral hearing loss.  In prosecuting these claims, the Veteran did not refer to a right ankle claim.

The Veteran filed a claim of service connection for a right ankle disability that was received by the RO on August 9, 2010.  Although the claim was dated July 27, 2010, there is no indication that it was received by VA prior to the date stamp of August 9, 2010.

In November 2010, the RO granted service connection for a right ankle disability; the RO assigned an effective date of August 9, 2010, the date of receipt of the Veteran's claim.

The written statement received by VA on August 9, 2010, is the earliest evidence of the Veteran's intent to file a claim for service connection for a right ankle disability.  There is no evidence of record revealing either a formal or informal claim for service connection prior to this date pertaining to the right ankle.  Prior to this time, correspondence pertained to the hearing loss and tinnitus claims, and requests for copies of the claims file.

August 9, 2010, is the proper effective date for the grant of service connection for a right ankle disability.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim for an earlier effective date for service connection for a right ankle disability; there is no doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than August 9, 2010, for the grant of service connection for a right ankle disability is denied.  



REMAND

A VA treatment record dated in December 2011 notes that the Veteran had recently been awarded disability benefits by the Social Security Administration.  It cannot be determined whether SSA records contain relevant information related to the Veteran's claimed disabilities.  The duty to assist requires an attempt to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In October 2010, the Veteran underwent a VA examination to assess the etiology of his right knee, right leg, headaches, dizziness, left lower abdomen disability and right hip disability.  The examiner opined that the disabilities were not caused by or related to service and that the right hip disability was not caused or aggravated by any right knee, leg or ankle disability.  The examiner's rationale that service treatment records and post-service records show no evidence of ongoing chronic issues does not appear to take into consideration lay evidence of disabilities since service.  A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As this examination is inadequate, a new examination should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, these issues are REMANDED for the following actions:

1.  Contact SSA and request copies of any decision and associated evidence regarding any award of or application for benefits on behalf of the Veteran.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the right knee, right leg, right hip and left abdominal claims.  The entire claims file is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed so they can be available to the examiner for review.  

The examiner is to provide a diagnosis for any right knee, right leg, right hip and left abdominal disabilities present, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee, right leg, right hip and/or left abdominal disabilities are related to any incident of the Veteran's military service.  The examiner must also provide an opinion regarding whether it is at least as likely as not that the Veteran's currently diagnosed right hip disability is causally related to or aggravated by the Veteran's service-connected right ankle disability.  The examiner must address the Veteran's reported history of ongoing symptoms since service.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Also, schedule the Veteran for a VA neurological examination by an appropriately qualified medical professional.  The entire claims file is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed so they can be available to the examiner for review.  

Based on review of all the evidence of record, determine the current nature and etiology of the Veteran's diagnosed migraine headaches and any current dizziness, if present.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed migraine headaches and/or dizziness had their onset during active service or are related to such service, to include discussion of evidence that the Veteran reports ongoing symptoms since service. 

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, after any further development required, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


